DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-30 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohammed et al. (US Patent Appl. Pub. No. 2013/0050972 A1).
[Re claim 26] Mohammed discloses the substrate package, comprising: a substrate core layer (100) including: a dielectric (116); and a set of electrically conductive threads (104) including drawn wires (see paragraph [0058]); a first set of substrate routing layers (168) attached to a first side (124) of the substrate core layer (100); and a second set of substrate routing layers (182) attached to a second side 
[Re claim 27] Mohammed also discloses the substrate package wherein the electrically conductive threads (104) are arranged asymmetrically within the substrate core layer (see figure 1-1A).
[Re claim 28] Mohammed also discloses the substrate package wherein an electrically conductive thread (104) of the set of electrically conductive threads has a diameter between fifteen micrometers and one hundred micrometers (see paragraph [0058]).
[Re claim 29] Mohammed also discloses the substrate package wherein the set of electrically conductive threads (104) are copper threads (see paragraph [0058]).
[Re claim 30] Mohammed also discloses the substrate package wherein the set of conductive threads (104) are arranged vertically in the substrate core layer (100) (see figure 1A).
[Re claim 32] Mohammed also discloses the substrate package wherein the set of electrically conductive threads (104) are capless interconnects (see figure 1A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al. (US Patent Appl. Pub. No. 2013/0050972 A1) in view of Vu (US Patent Appl. No. 2002/0020898 A1).
[Re claim 31] Mohammed discloses the device wherein the dielectric (116) made from a polymeric material but Mohammed does not specifically discloses that the dielectric is polyimide. Vu discloses the substrate core (102) including dielectric made from polyimide (see figure 1 and paragraph [0039]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention was to the dielectric made of polyimide in the device of Mohammed in order to form better thermoplastic resin dielectric layer.

Claim 33, 35-37 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echigo et al. (US Patent No. 6,274,821) in view of Mohammed et al. (US Patent Appl. Pub. No. 2013/0050972 A1).
[Re claim 33] Echigo discloses the semiconductor device, comprising: a substrate including a substrate core (1); wherein the substrate core includes: a dielectric (glass-epoxy); and a set of conductive threads (5) wherein at least one end a conductive thread (5) forms a direct interface with a via (6) in a routing layer (2 or 3) coupled to the substrate core; a first semiconductor die (14) attached to a first side (bottom) of the substrate (1); and a ball grid array (BGA can be used in place of CSP 9) attached to a second side (upper) of the substrate (1) (see figure 1 and column 3 lines 7-50).  However Echigo does not disclose the device wherein the conductive threads including drawn wires. Mohammed discloses the device wherein the conductive threads (104) including drawn wires (see paragraph [0058]).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention was to the conductive threads including drawn wires in the device of Echigo in order to form better conductive connector.
[Re claim 35] Echigo also discloses the semiconductor device wherein the electrically conductive threads (5) are arranged asymmetrically within the substrate core layer (1) (see figure 1).
[Re claim 36] Mohammed also discloses the substrate package wherein an electrically conductive thread (104) of the set of electrically conductive threads has a diameter between fifteen micrometers and one hundred micrometers (see paragraph [0058]).
[Re claim 37] Mohammed also discloses the substrate package wherein the set of electrically conductive threads (104) are copper threads (see paragraph [0058]).

[Re claim 40] Echigo also discloses the semiconductor device further including a second semiconductor die (8) (see figure 1 and column 3 lines 40-42).

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echigo et al. (US Patent No. 6,274,821) in view of Mohammed et al. (US Patent Appl. Pub. No. 2013/0050972 A1) and Vu (US Patent Appl. No. 2002/0020898 A1).
[Re claim 38] The combined teachings of Echigo and Mohammed disclose as claimed and rejected in claim 33 and Mohammed also discloses the device wherein the dielectric (116) made from a polymeric material but Mohammed does not specifically discloses that the dielectric is polyimide. Vu discloses the substrate core (102) including dielectric made from polyimide (see figure 1 and paragraph [0039]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention was to the dielectric made of polyimide in the device of Echigo in order to form better thermoplastic resin dielectric layer.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echigo et al. (US Patent No. 6,274,821) in view of Mohammed et al. (US Patent Appl. Pub. No. 2013/0050972 A1) and Hung et al. (US Patent No. 8,159,063).
.

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echigo et al. (US Patent No. 6,274,821) in view of Mohammed et al. (US Patent Appl. Pub. No. 2013/0050972 A1) and Negoro et al. (US Patent Appl. Pub. No. 2013/0043581 Al).
[Re claim 41] The combined teachings of Echigo and Mohammed discloses the device as claimed and rejected as claim 40, but Echigo and Mohammed do not disclose the device wherein the first semiconductor die is a central processing unit and the second semiconductor die is a memory die. Negoro discloses the device wherein the first semiconductor die (21) is a central processing unit and the second semiconductor die (22) is a memory die (see figure 1 and paragraph [0023]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention was to the first semiconductor die is a central processing unit and the second semiconductor die is a memory die in the device of Echigo in order to form a better effective device.
Allowable Subject Matter
Claims 42 and 44-50 are allowed.  The reasons for allowance for claim 42 and 44-50 were given in the previous office action filed on 11/18/2020.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982.  The examiner can normally be reached on M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYOUNG LEE/           Primary Examiner, Art Unit 2895